DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 9 recites the limitations “so that the other part" and “in “if the center portion”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi Bando (US 2005/0258062 – hereinafter Bando) in view of Nakamura et al. (US 2007/0068838 – hereinafter Nakamura), Berger et al. (US 2014/0367296 – hereinafter Berger), Jon Alexander (US 2007/0246390 – hereinafter Alexander), Simmons et al. (4,550,837 – hereinafter Simmons), George Meyers (5,145,091 – hereinafter Meyers), an Stephanie Tan (US 2016/0185508 – hereinafter Tan).
Re Claims 9-11 and 15:
Bando discloses wet-sheet packaging (1) configured in the shape of an approximately cubic hexahedron such that a layered body consisting of wet sheets (3) that are wetted by a permeating liquid is accommodated inside of an outer bag (1) (see paragraph [0038]), the outer bag consisting of six faces (walls) including an upper surface, each face being formed into an approximate square shape (see Fig. 1), and having an outer take-out opening (46) that is freely opened and closed by a closure sheet (44) provided 


Nakamura teaches an outer bag that is configured by using pillow packaging (see paragraph [0020], see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Nakamura to provide an alternative design choice or selection of material of an art recognized equivalent formation technique for dispensing purposes.

Berger teaches an inner container (30) that has shape-retention capability and that includes a tapered peripheral wall (at 30) that spreads out upwardly (see paragraph [0018]),the peripheral wall (at 30) having a lower end and an upper end, a bottom that is formed integrally with the lower end of the peripheral wall (see Fig. 2B), an outer 

Alexander teaches provided with a first breakable part (removable tab) along which an inner take-out opening is formed and wherein the first breakable part (removable tab) is formed such that a part of the inner sheet has been cut out (at 91) in the thickness direction so that the other part of the inner sheet in the thickness direction remains uncut (see paragraph [0038]), and before the wet sheets are used, the inner take-out opening is formed such that the inner sheet is pushed at the inside of the first breakable part (Examiner notes as obvious to one of ordinary skill in the art that cuts/perforations may be ruptured as seen fit by a user), so that a broken piece (the removable tab) has been removed, and wherein before the inner take-out opening is formed, even if the wet-sheet packaging tilts or falls over, the permeating liquid in the inner container does not leak into the outer bag (container sealed until removal or the 

Simmons teaches a receiving plate (23) that is disposed under an inner container (10); wherein the receiving plate (23) is configured to have substantially the same size as the outer periphery of the inner container (10), and wherein a positioning means (26) is provided to the receiving plate (23) and to the bottom part (22) of the inner container (10).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Nakamura, Berger, Alexander, and Simmons to provide an alternative alignment means for assuring an inner container is located its optimal position.

Meyers teaches wherein a closure sheet (60) can be adhered to an outer periphery of an outer take-out opening (12, 50) of the outer (container) via an adhesive part (see Figs. 1 and 4), and a part of an inner sheet located outside of a first breakable part (20) is configured to be flat, so as to correspond to the adhesive part (at 50) of the closure sheet (see Fig 1 and Figs. 1-7).   Re Claim 11: Meyers teaches wherein the first breakable part (20) is formed circumferentially on the inner sheet so as to correspond to 

Tan teaches wherein an inner sheet (166) is further provided with a second breakable part (between 182 and 186) formed such that a part of the inner sheet (166) has been cut out in the thickness direction so that another part of the inner sheet (166) in the thickness direction remains uncut, wherein if a center portion of the inner sheet (166) is pushed so as to break the second breakable part (between 182 and 186), a finger-hooking hole can be formed at the center portion of the inner sheet (166) (see Fig. 16, see Figs. 1-17).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Nakamura, Berger, Alexander, Simmons, Meyers, and Tan to provide control over preferred dispensing portion positions/sizes of an opening, and to allow for initial opening of an opening for ease of usage.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Nakamura, Berger, Alexander, Simmons, Meyers, and Tan and further in view of Kakura et al. (US 8,181,783 – hereinafter Kakura).
Re Claim 14:


Kakura teaches wherein an inner sheet is capable of removing liquid that is spreading into the wet sheets at the periphery of an inner take-out opening (Examiner notes is capable as in view of the size of the opening in comparisons with the size of the wipes dispensed and the obvious compression to one of Ordinary skill in the art that would take place upon dispensing of said wipes) (see Figs. 1-11).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando in view of Nakamura, Berger, Alexander, Simmons, Meyers, and Tan with that of Kakura to provide a breakable opening of suitable size for constricting wipes so as to be capable of removing excess fluid from said wipes.



Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Nakamura, Berger, Alexander, Simmons, Meyers, and Tan and further in view of Augustus Mierson (3,482,734 – hereinafter Mierson).
Re Claims16:


Mierson teaches wherein the inner container includes a projection (63) that is arranged at the center of the bottom of the inner container, and recessed parts (59, 60) that are arranged at both sides of the projection, and the layered body is accommodated inside of the inner container so that a middle part of the layered body that is configured to be inversely U-shaped is disposed over the projection (63), and both ends of the bent layered body are disposed inside of their respective recessed parts (59, 60) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando in view of Nakamura, Berger, Alexander, Simmons, Meyers, and Tan with that of Mierson to provide a stability means for holding product in a U-shaped form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651